DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Information Disclosure StatementThe information disclosure statement (IDS) submitted on 06/06/2022 was filed before the mailing date of a final office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                       
                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of r ejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Oliver et al. (EP 3321623, see attached translation) in view of Tsubone et al. (US 2006/0032623) and Bissell et al. (US 11,193,702).
In regards to claim 1, Oliver discloses a cooling system (refer to Fig. 2) of a magnetic resonance apparatus (corresponding to electrical load apparatus), the cooling system comprising: a first cooling loop (cooling loop of pipe 6) configured for heat exchange with a second cooling loop (cooling loop of pipe 7), the second cooling loop (7) configured for heat exchange with a heat generating element (100) of the magnetic resonance apparatus (corresponding to electrical load 100); 
           a first cooling tank (a cooling medium tank or buffer 9) filled with a first phase-change heat accumulator (heat accumulator includes a phase change material PCM 12; par. 29, as a heat-storing material); a heat exchange pipe (piping system 14, 15, 16; Figs. 3-4) penetrating the first cooling tank (9) and in contact with the first phase-change heat accumulator (as can be seen in Fig. 2; par. 33), 
         the heat exchange pipe (14/15/16) coupled with the second cooling loop (as can be seen in Fig. 2; par. 33); a primary circulating fluid pipe (6), the primary circulating fluid pipe (6) coupled with the first cooling loop (loop of pipe 6); and a secondary circulating fluid pipe (7), the secondary circulating fluid pipe (7) coupled with the second cooling loop (as can be seen in Fig. 2).
           Oliver does not explicitly teach a second cooling tank filled with a second phase-change heat accumulator; the primary circulating fluid pipe penetrating the second cooling tank and in contact with the second phase-change heat accumulator; the secondary circulating fluid pipe penetrating the second cooling tank and in contact with the second phase-change heat accumulator; wherein the phase-change temperature of the second phase-change heat accumulator is lower than that of the first phase-change heat accumulator, such that the first phase-change heat accumulator and the second phase-change heat accumulator are maintained at different respective phase-change temperatures while absorbing heat via contact with the heat exchange pipe and the primary circulating fluid pipe, respectively. 
          Tsubone teaches a system for heating and cooling using two heat storage tanks (8,9; Figs 1 and 2), wherein a second cooling tank (8) filled with a second phase-change heat accumulator (heat storage material); the primary circulating fluid pipe (11) penetrating the second cooling tank (8) and in contact with the second phase-change heat accumulator (14), (refer to par. 48); the secondary circulating fluid pipe (12) penetrating the second cooling tank (8) and in contact with the second phase-change heat accumulator (14), (refer to par. 48).
      It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that a second cooling tank filled with a second phase-change heat accumulator; the primary circulating fluid pipe penetrating the second cooling tank and in contact with the second phase-change heat accumulator; the secondary circulating fluid pipe penetrating the second cooling tank and in contact with the second phase-change heat accumulator as taught by Tsubone in order to enhance cooling effect of the coolant (refer to par. 69). 
         Bissell teaches a thermal energy storage system (refer to Fig. 8) wherein the phase-change temperature of the second phase-change heat accumulator (S1) is lower than that of the first phase-change heat accumulator (Sn), (refer to col.44, lines 44-47, wherein at least two thermal energy storage units comprising a heat exchanger with one coil surrounded by a suitable phase change material, and wherein each of said two or more units may comprise different phase change materials), 
          such that the first phase-change heat accumulator (S1) and the second phase-change heat accumulator (Sn) are maintained at different respective phase-change temperatures while absorbing heat via contact with the heat exchange pipe (coil inside first phase-change heat accumulator) and the primary circulating fluid pipe (refrigerant pipe connected at the first phase-change heat accumulator coil), respectively (note: that different phase change materials have different temperature, for example, in col.11, lines 40-53 states that phase change materials such as waxes; paraffin; fatty acids, salt hydrates organic-organic eutectic compounds etc., which all have different temperatures). 
            It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that wherein the phase-change temperature of the second phase-change heat accumulator is lower than that of the first phase-change heat accumulator, such that the first phase-change heat accumulator and the second phase-change heat accumulator are maintained at different respective phase-change temperatures while absorbing heat via contact with the heat exchange pipe and the primary circulating fluid pipe, respectively as taught by Bissell in order to provide an energy-saving/process efficiency feature for the heat transfer systems, as well as providing further system design flexibility (refer to col.13, lines 14-17). 
In regards to claim 2, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein the primary circulating fluid pipe (7) and the secondary circulating fluid pipe (6) perform heat conduction via a heat conducting plate (corresponding to heat exchanger 4).  
In regards to claim 3, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein a portion of the heat exchange pipe (14/15/16) that is located inside the first cooling tank (9) extends along a meandering path (as can be seen in Figs. 3-4).  
In regards to claim 4, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1, but fails to explicitly teach wherein a portion of the secondary circulating fluid pipe that is located inside the second cooling tank extends along a meandering path.
         Tsubone further teaches wherein a portion of the secondary circulating fluid pipe (12; Fig. 2) that is located inside the second cooling tank (8; Fig. 2) extends along a meandering path (as can be seen in Fig. 2).  
         It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that a portion of the secondary circulating fluid pipe that to be located inside the second cooling tank extends along a meandering path as taught by Tsubone in order to enhance cooling effect of the coolant (refer to par. 69). 
In regards to claim 5, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1, but fails to explicitly teach wherein a portion of the primary circulating fluid pipe that is located inside the second cooling tank extends along a meandering path.
        Tsubone teaches wherein a portion of the primary circulating fluid pipe (11; Fig. 2 of Tsubone) that is located inside the second cooling tank (8; Fig. 2 of Tsubone) extends along a meandering path (as can be seen in Fig. 2 of Tsubone). 
        It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that a portion of the primary circulating fluid pipe that is located inside the second cooling tank extends along a meandering path as taught by Tsubone in order to enhance cooling effect of the coolant (refer to par. 69). 
In regards to claim 6, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein a plurality of fins (refer to par. 29 for fins) are formed on a portion of at least one of 
(i) the heat exchange pipe (14/15/16) that is located inside the first cooling tank (9), (as can be seen in Figs. 3-4; par. 29), 
(ii) a portion of the secondary circulating fluid pipe that is located inside the second cooling tank, 
(iii) a portion of the primary circulating fluid pipe that is located inside the second cooling tank.  
In regards to claim 7, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses further comprising: a compression refrigeration device (a compression refrigerant circuit with a compressor 1) coupled with the first cooling loop (loop of pipe 6), (as can be seen in Fig. 2).  
In regards to claim 8, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein the first phase-change heat accumulator (12 of Oliver) and the second phase-change heat accumulator (as Oliver modified by Tsubone, the second phase-change heat accumulator 14; Fig. 2 of Tsubone) contain phase-change materials (a phase change material PCM; refer to par. 2 of Oliver).  
In regards to claim 9, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 8, but fails to explicitly teach wherein the phase-change temperature of the phase-change material of the first phase-change heat accumulator is between 19°C to 22°C. 
          Bissell further teaches that different phase change materials which have different temperature, for example, in col.11, lines 40-53 states that phase change materials such as waxes; paraffin; fatty acids, salt hydrates, hygroscopic materials, organic and inorganic eutectic etc., therefor, the phase-change temperature of the phase-change material of the first phase-change heat accumulator is between 19°C to 22°C (it is well known that the phase-change material of inorganic eutectic is below about 70 °C meeting the limitations).
            It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the phase-change temperature of the phase-change material of the first phase-change heat accumulator is to be between 19°C to 22°C as taught by Bissell in order to enable the absorption and release of heat for longer times and within a pre-defined temperature range (refer to col.11, lines 54-63). 
In regards to claim 10, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 8, but fails to explicitly teach wherein the phase-change temperature of the phase-change material of the first phase-change heat accumulator is between 23°C to 25°C.
        Bissell further teaches that different phase change materials which have different temperature, for example, in col.11, lines 40-53 states that phase change materials such as waxes; paraffin; fatty acids, salt hydrates, hygroscopic materials, organic and inorganic eutectic etc., therefor, the phase-change temperature of the phase-change material of the first phase-change heat accumulator is between 23°C to 25°C (it is well known that the phase-change material of inorganic eutectic is below about 70°C meeting the limitations).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the phase-change temperature of the phase-change material of the first phase-change heat accumulator is between 23°C to 25°C as taught by Bissell in order to enable the absorption and release of heat for longer times and within a pre-defined temperature range (refer to col.11, lines 54-63). 
In regards to claim 11, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 8, but fails to explicitly teach wherein the phase-change temperature of the phase-change material of the second phase-change heat accumulator is between 6°C to 9°C.  
           Bissell further teaches that different phase change materials which have different temperature, for example, in col.11, lines 40-53 states that phase change materials such as waxes; paraffin; fatty acids, salt hydrates, hygroscopic materials, organic and inorganic eutectic etc., therefor, the phase-change temperature of the phase-change material of the second phase-change heat accumulator is between 6°C to 9°C (it is well known that the phase-change material of inorganic eutectic is below about 70°C meeting the limitations).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the phase-change temperature of the phase-change material of the second phase-change heat accumulator is between 6°C to 9°C as taught by Bissell in order to enable the absorption and release of heat for longer times and within a pre-defined temperature range (refer to col.11, lines 54-63). 
In regards to claim 12, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 8, but fails to explicitly teach wherein the phase-change temperature of the phase-change material of the second phase-change heat accumulator is between 10°C to 12°C.  
            Bissell further teaches that different phase change materials which have different temperature, for example, in col.11, lines 40-53 states that phase change materials such as waxes; paraffin; fatty acids, salt hydrates, hygroscopic materials, organic and inorganic eutectic etc., therefor, the phase-change temperature of the phase-change material of the second phase-change heat accumulator is between 10°C to 12°C (it is well known that the phase-change material of inorganic eutectic is below about 70°C meeting the limitations).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the phase-change temperature of the phase-change material of the second phase-change heat accumulator is between 10°C to 12°C as taught by Bissell in order to enable the absorption and release of heat for longer times and within a pre-defined temperature range (refer to col.11, lines 54-63). 
In regards to claim 13, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 6, but fails to explicitly teach wherein the phase-change material of the first phase-change heat accumulator is at least one of paraffin, methyl palmitate, or stearate.
            Bissell further teaches that different phase change materials which have different temperature, for example, in col.11, lines 40-53 states that phase change materials such as waxes; paraffin; fatty acids, salt hydrates, hygroscopic materials, organic and inorganic eutectic etc., and the first phase-change heat accumulator to be at least paraffin meeting the limitation.
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the phase-change material of the first phase-change heat accumulator is at least one of paraffin as taught by Bissell in order to enable the absorption and release of heat for longer times and within a pre-defined temperature range (refer to col.11, lines 54-63).  
In regards to claim 16, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses wherein the heat generating element (100) of the magnetic resonance apparatus is at least one of a magnet cold head compressor, a gradient coil (electrical loads), a gradient power amplifier (electrical loads), or a radio frequency power amplifier (electrical loads).                                                   
In regards to claim 17, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 1. Further, Oliver discloses further comprising: a first plurality of fins (refer to par. 29 for fins) arranged sequentially along the heat exchange pipe (refer to par. 29, wherein parallel spaced heat exchanger fins or plates, wherein the heat exchanger is penetrated by a piping system through which the cooling medium is passed), but fails to explicitly teach each one of the first plurality of fins being ring-shaped, and coupled to a single respective location of the heat exchange pipe within the first cooling tank and in contact with the first phase-change heat accumulator.  
         Bissell further teaches wherein each one of the first plurality of fins being ring-shaped (refer to Fig. 10b; also, col.11, lines 1-8, wherein absolute number of fins on a finned pipe will be dependent upon the size of the particular thermal store), and coupled to a single respective location of the heat exchange pipe within the first cooling tank (S1) and in contact with the first phase-change heat accumulator (refer to col.11, lines 1-8, wherein at least two thermal energy storage units comprising a heat exchanger with one coil surrounded by a suitable phase change material), (note: that since fins are positioned on a pipe, finned pipe, the fins make a circular shape and meeting the limitation of fins being ring-shaped; also Figs. 8 and 10b). 
            It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that each one of the first plurality of fins being ring-shaped, and coupled to a single respective location of the heat exchange pipe within the first cooling tank and in contact with the first phase-change heat accumulator as taught by Bissell in order to provide effective heat exchange boosting (refer to col.11, lines 1-3). 
In regards to claim 18, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 17. Further, Oliver discloses further comprising: a second plurality of fins (refer to par. 29 for fins) arranged sequentially along the primary circulating fluid pipe (refer to par. 29, wherein parallel spaced heat exchanger fins or plates, wherein the heat exchanger is penetrated by a piping system through which the cooling medium is passed), but fails to explicitly teach each one of the second plurality of fins being ring-shaped, and coupled to a single respective location of the primary circulating fluid pipe within the second cooling tank and in contact with the second phase-change heat accumulator.
         Bissell further teaches wherein each one of the second plurality of fins being ring-shaped (refer to Fig. 10b; also, col.11, lines 1-8, wherein absolute number of fins on a finned pipe will be dependent upon the size of the particular thermal store), and coupled to a single respective location of the primary circulating fluid pipe within the second cooling tank (Sn) and in contact with the second phase-change heat accumulator (refer to col.11, lines 1-8, wherein at least two thermal energy storage units comprising a heat exchanger with one coil surrounded by a suitable phase change material), (note: that since fins are positioned on a pipe, finned pipe, the fins make a circular shape and meeting the limitation of fins being ring-shaped; also Figs. 8 and 10b). 
            It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that each one of the first plurality of fins being ring-shaped, and coupled to a single respective location of the heat exchange pipe within the first cooling tank and in contact with the first phase-change heat accumulator as taught by Bissell in order to provide effective heat exchange boosting (refer to col.11, lines 1-3).  

Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Oliver et al. (EP 3321623, see attached translation) in view of Tsubone et al. (US 2006/0032623) and Bissell et al. (US 11,193,702), further in view of Holloway et al. (US 2012/0048768).
In regards to claim 14, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 13, but fails to explicitly teach wherein the phase-change material of the second phase-change heat accumulator is one of a eutectic salt Na2SO4-10H20 containing NH4C1 and KCl, a mixture of aqueous capric acid and lauric acid, or paraffin oil, wherein a mass ratio of aqueous decanoic acid to lauric acid in the mixture of aqueous decanoic acid and lauric acid is 65:35, and wherein the mixture of aqueous decanoic acid and lauric acid contains 10% of methyl salicylic acid.  
          Holloway teaches a phase change material (PCM) composition wherein the phase-change material of the second phase change heat accumulator is a eutectic salt Na2SO4-10H20 containing NH4C1 and KCl (refer to par. 256) or a mixture of aqueous capric acid and lauric acid (refer to par. 247).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the phase-change material of the second phase-change heat accumulator to be one of a eutectic salt Na2SO4-10H20 containing NH4C1 and KCl, a mixture of aqueous capric acid and lauric acid as taught by Holloway in order to improve flammability, low conductivity and sustainability (refer to par. 247). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Oliver et al. (EP 3321623, see attached translation) in view of Tsubone et al. (US 2006/0032623) and Bissell et al. (US 11,193,702), further in view of Al-Hallaj et al. (US 2018/0283709).
In regards to claim 15, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 6, but fails to explicitly teach wherein a filler is mixed with the phase-change material of the first phase-change heat accumulator or the second phase-change heat accumulator, the filler including at least one of an alumina powder, a graphite powder, or an aluminum nitride powder.  
         Al-Hallaj teaches a phase change material composition wherein a filler is mixed with the phase-change material of the first phase-change heat accumulator or the second phase-change heat accumulator, the filler including one of an alumina powder, a graphite powder, and an aluminum nitride powder (refer to par. 45). 
         It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the filler is mixed with the phase-change material of the first phase-change heat accumulator or the second phase-change heat accumulator, the filler including graphite powder as taught by Al-Hallaj in order to further enhance thermal conductivity (refer to par. 45).  
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Oliver et al. (EP 3321623) in view of Tsubone et al. (US 2006/0032623) and Bissell et al. (US 11,193,702), further in view of Becker (US 2016/0187013).	
In regards to claim 19, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 7, but fails to explicitly teach wherein the first cooling tank is identified with a first cooling device, the second cooling tank is identified with a second cooling device, and the cooling system is configured to operate such that the compression refrigeration device, the first cooling device, and the second cooling device simultaneously operate when the magnetic resonance apparatus is performing a scanning operation.
Backer teaches a cooling system (Fig. 7A) wherein teach the first cooling tank (corresponding to storage tank 60) is identified with a first cooling device, the second cooling tank (thermal storage tank 120) is identified with a second cooling device, and the cooling system is configured to operate such that the compression refrigeration device (refrigeration device with compressor 40; Fig. 7A), the first cooling device (60), and the second cooling device (120) simultaneously operate when the magnetic resonance apparatus is performing a scanning operation (corresponding to wherein operated at a time desired e.g. when electricity rates are lower; refer to par. 81; Fig. 7A).  
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that wherein the first cooling tank is identified with a first cooling device, the second cooling tank is identified with a second cooling device, and the cooling system is configured to operate such that the compression refrigeration device, the first cooling device, and the second cooling device simultaneously operate when the magnetic resonance apparatus is performing a scanning operation as taught by Backer in order to save energy or power by requiring little or no further power (refer to par. 81).  
In regards to claim 20, Oliver as modified disclose the claimed invention as disclosed in the rejection of claim 19, but fails to explicitly teach wherein the cooling system is further configured to operate such that the compression refrigeration device is turned off, and only the first cooling device and the second cooling device simultaneously operate, when the magnetic resonance apparatus is no longer performing the scanning operation.
Backer further teaches wherein the cooling system is further configured to operate such that the compression refrigeration device is turned off (corresponding to Once the desired temperature of the material 90 within the thermal storage 120 is achieved, the compressor 40 is stopped; par. 81), and only the first cooling device (60) and the second cooling device (120) simultaneously operate, when the magnetic resonance apparatus is no longer performing the scanning operation (corresponding to when electricity rates are higher; refer to par. 81; Fig. 7A).  
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of Oliver such that the cooling system is further configured to operate such that the compression refrigeration device is turned off, and only the first cooling device and the second cooling device simultaneously operate, when the magnetic resonance apparatus is no longer performing the scanning operation as taught by Backer in order to save energy or power by requiring little or no further power (refer to par. 81).  
                                          Response to Arguments
       Applicant's arguments filed on 04/27/2022 have been considered but are moot because the arguments do not apply to the newly cited reference.
The amended claims not taught by the previously cited references are taught by newly cited reference of Bissell et al. (US 11,193,702) and Becker (US 2016/0187013).                                                                                               
                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/M.T/Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763